UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant þ Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) þ Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to Rule 14a-12 U.S. RARE EARTHS, INC. (Name of Registrant as Specified in Its Charter) Payment of Filing Fee (Check the appropriate box): þ No fee required o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11 Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: Copies of all communications to: James F. Biagi, Jr. Fifth Avenue Law Group, PLLC 701 5th Avenue, Suite 2800 Seattle, WA 98104-7023 (206) 587-5700, (206) 587-5710 (fax) Kevin Cassidy U.S. Rare Earths, Inc. 5600 Tennyson Parkway, Suite 190 Plano, TX 75024 972-294-7116, 972-829-8933 (fax) Notice of the 2013 Annual Meeting of Stockholders Date: November 14, 2013 Time: 1:00 p.m. Location: Marriott Legacy Town Center 7121 Bishop Road Plano, TX 75024 972-473-6444 Proposals: 1. To ratify an amendment and restatement ofthe Company’s Bylaws; 2. To elect eight nominees to serve on the Board until the 2014 Annual Meeting of Stockholders; 3. To adopt the U.S. Rare Earths, Inc. 2013 Stock Incentive Plan; 4.
